Case: 1:18-mc-00029-TSB-KNM-MHW Doc #: 31 Filed: 12/16/18 Page: 1 of 3 PAGEID #: 2143



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO

    IN RE SUBPOENA SERVED ON                   :   Case No. 1:18cv357
    E. MARK BRADEN                             :   APRI/LWV v. Smith
                                               :
                                               :   Transferred from U.S. District Ct.
                                               :   District of Columbia
                                               :   Case Nos. 1: 18-MC-0095 and
                                                   1:18-MC-00151-RC


                                    NOTICE OF COMPLIANCE

          Now comes Assistant Attorney General Bridget C. Coontz (0072919) providing notice to

   the Court of compliance with the Court’s Order of December 15, 2018 compelling production of

   documents. ECF No. 121. At approximately 11:30 a.m. the undersigned completed transmitting

   the compelled documents to Counsel for Plaintiffs via a secure filesite link. Ms. Coontz also

   provided her personal cell phone and an email address for Counsel to contact her in the event

   that there were concerns or issues. As of the filing of this Notice, Ms. Coontz has not been made

   aware of any issues, technical or otherwise, with the documents provided but remains willing to

   discuss any issues that may arise. With this filing the Ohio Attorney General’s Office provides

   notice that it has fully complied with the Court’s Order granting Plaintiffs’ Motion to Compel.

                                                Respectfully submitted,
                                                MIKE DEWINE
                                                Ohio Attorney General
                                                s/ Bridget C. Coontz
                                                TIFFANY L. CARWILE (0082522)*
                                                  *Lead and Trial Counsel
                                                ANDREW FRASER (0097129)
                                                BRIDGET C. COONTZ (0072919)
                                                Assistant Attorneys General
                                                Constitutional Offices Section
                                                30 East Broad Street, 16th Floor
                                                Columbus, Ohio 43215
                                                Tel: 614-466-2872 | Fax: 614-728-7592
                                                tiffany.carwile@ohioattorneygeneral.gov
Case: 1:18-mc-00029-TSB-KNM-MHW Doc #: 31 Filed: 12/16/18 Page: 2 of 3 PAGEID #: 2144



                                       andrew.fraser@ohioattorneygeneral.gov
                                       bridget.coontz@ohioattorneygeneral.gov

                                       Counsel for the Ohio Attorney General and Non-
                                       party witness E. Mark Braden




                                         2
Case: 1:18-mc-00029-TSB-KNM-MHW Doc #: 31 Filed: 12/16/18 Page: 3 of 3 PAGEID #: 2145



                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 16, 2018, the foregoing was filed electronically.

   Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

   operation of the Court’s electronic filing system. Parties may access this filing through the

   Court’s system. I further certify that a copy of the foregoing has been served by e-mail or

   facsimile upon all parties for whom counsel has not yet entered an appearance and upon all

   counsel who have not entered their appearance via the electronic system.


                                               s/ Bridget C. Coontz
                                               BRIDGET C. COONTZ (0072919)
                                               Associate Assistant Attorney General




                                                  3
